DETAILED ACTION
This Office action is in response to a Request for Continued Examination filed on 11/07/2022. Claims 1-4 and 7-18 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.

Response to RCE Amendments
The claim amendments (filed on 10/20/2022) would appear to overcome the 103 rejection references of Dowd and Yongjun used in the Final Office Action (mailed on 08/05/2022). However, the Amendments (now RCE) are moot in view of the new ground(s) of rejection in the RCE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 7, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo et al. (KR20090056029A and Joo hereinafter), as evidenced by Xiaoyan (CN107769132A and Xiaoyan hereinafter).
Regarding claim 1, Joo discloses a laminated busbar (items 100, 120 of Figs. 1_3 & item 300 of Figs. 6-7  and abstract & claims 1-2 & page 3 lines 102-106_110-114 & page 5 199-205 from the Espacenet Translation shows and indicates laminated busbar 100_120_300 {connection portion 120 [indicated on page 3 lines 102-106_110-114] of the plurality of bus ducts 100  [indicated on page 3 lines 102-106] connected through joint kit 300 [indicated in the abstract, claims 1-2, and on page 5 lines 199-205]}), comprising: a base body comprising conducting layers and insulating material to electrically insulate the conducting layers from each other (items 300, 320 of Fig.6 & items 300, 320 of Fig. 6 & items 300, 320, 340 of Fig. 7 & items 320, 340 of Figs. 8-11 and abstract & claims 1-2 & page 5 lines 199-205 from the Espacenet Translation shows and indicates base body 300 {joint kit} comprising conducting layers 340 and insulating material 320 {insulating plates} to electrically insulating conducting layers 340 from each other), wherein the conducting layers and the insulating material are clamped together by mechanical means (items 305, 303 of Figs. 6-7 and claims 1-2 & page 5 lines 199-205 shows and indicates where conducting layers 340 and insulating material 320 are clamped together by mechanical means 305_303 {nut 303 pressed and fastened to bolt 305}),wherein a profile is connected to the base body (item 100 of Figs. 1_3 & item 300 of Figs. 6-7 & item 200 of Fig. 3 and abstract & claims 1-2 & page 3 lines 102-106_110-114 & page 5 lines 199-205 from the Espacenet Translation shows and indicates where profile 100 {bus duct that is characterized in forming a profile, as evidence by Xiaoyan in Fig. 1, claim 1, and ¶[0008] from the Espacenet Translation} that is connected to base body 300 {connection portion 120 of the plurality of bus ducts 100 connected through joint kit 200 shown in Fig. 3, where 200 is replaced by 300 of the present invention of Joo}), and wherein insulation rings are disposed around the mechanical means in holes of the conducting layers (item 350 of Fig. 7 & item 340a of Figs. 9-10 and claims 1-2 & page 5 lines 165-169_199-205 from the Espacenet Translation shows and indicates where insulation rings 350 are disposed around the mechanical mean section 305 of mechanical means 305_303 in holes 340a {through-hole 340a of conductors 340} of conducting layers 340).

Regarding claim 2, Joo discloses a laminated busbar, wherein no glue or adhesive is arranged between at least one conducting layer and at least one insulating material (Fig. 7 and abstract & claims 1-2 & page 5 lines 199-205 from the Espacenet Translation shows and indicates where there is no glue or adhesive arranged between any of the conducting layers 340 and any of the insulating materials 320).

Regarding claim 3, Joo discloses a laminated busbar, wherein at least one conducting layer is connected to another conducting layer and to an insulating material by riveting or bolting, so that the rivets or bolts are the mechanical means (Figs. 6-7 and claim 1 & page 5 lines 199-205 from the Espacenet Translation shows and indicates where conducting layers 340 are connected to another conducting layer 340 and to an insulating material 320 by bolt 305, so that bolt 305 is a component as part of the mechanical means 305_303 structure assembly).

Regarding claim 4, Joo discloses a laminated busbar, wherein at least one insulating material is connected to another insulating material and/or to a conducting layer by riveting or bolting, so that the rivets or bolts are the mechanical means (Figs. 6-7 and claims 1-2 & page 5 lines 199-205 from the Espacenet Translation shows and indicates where insulating materials 320 are connected to another insulating material 320 and another conducting layer 340 by bolt 305, so that bolt 305 is a component as part of the mechanical means 305_303 structure assembly).

Regarding claim 7, Joo discloses a laminated busbar, wherein at least one insulating material between two conducting layers comprises a plate (Fig. 9 and claims 1-2 & page 5 lines 165-169 from the Espacenet Translation shows and indicates where insulating material section 320 between two conducting layers 340 comprises plate 340_320_340 shown in Fig. 9).

Regarding claim 8, Joo discloses a laminated busbar, wherein the base body comprises a wall and is flat (Fig. 7 and claims 1-2 & page 5 lines 165-169_199-205 from the Espacenet Translation shows and indicates where base body 300 is formed like a wall and is flat).

Regarding claim 9, Joo discloses a laminated busbar, wherein at least one profile is connected to an outer conducting layer in an electrically insulated manner or to an outer insulating material (item 310 of Fig. 6-7  & Fig. 3 and claims 1-2 & page 3 lines 102-106 from the Espacenet Translation shows and indicates where profile 100 is connected to outer insulating material 310 {joint housings 310 made of an insulating material that is comprised in forming base body 300 [joint kit] that connects profile 100 [bus duct] as a joint kit}).

Regarding claim 12, Joo discloses an arrangement comprising laminated busbar according to claim 1; and at least one profile or several profiles (Figs. 3_7 and claims 1-2 &  page 3 lines 102-106_110-114  & page 5 lines 199-205 from the Espacenet Translation shows and indicates the arrangement of laminated busbar 100_120_300 according to rejected claim 1 will be comprised of profiles 100 {as evidence by Xiaoyan in Fig. 1, claim 1, and ¶[0008] from the Espacenet Translation} shown in Fig. 3 by replacing base body 200 {joint kit} with base body 300 of the present invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Joo (evidenced by Xiaoyan), as detailed in the rejection of claim 1 above, in view of Yimin et al. (CN202696091U and Yimin hereinafter).
Regarding claim 11, Joo discloses a laminated busbar, wherein the profile (Figs. 1_3 and page 3 lines 102-106_110-114 from the Espacenet Translation shows and indicates profile 100 {bus duct that is characterized in forming a profile, as evidence by Xiaoyan in Fig. 1, claim 1, and ¶[0008] from the Espacenet Translation}). 
However, Joo does not disclose wherein the profile comprises a G-profile.
Yimin discloses wherein the profile comprises a G-profile (item 2 of Figs. 1-2 and abstract & claim 1 from the Espacenet Translation shows and indicates where the profile of Figs. 1-2 comprised of G-profile {bus duct of Figs. 1-2 is comprised of G-shaped connection portion 2}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the profile comprises a G-profile into the structure of Joo. One would have been motivated in the laminated busbar of Joo and have the profile be comprised of a G-profile in order to provide G-shaped connection portions in the bus duct profile, as indicated by Yimin and in claim 1, in the laminated busbar of Joo.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the profile be comprised of a G-profile, as shown by Yimin. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the profile is significant or anything more than one of a numerous shape or form configurations of the profile assembly that a person of ordinary skill in the art would find obvious in the laminated busbar structure. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (evidenced by Xiaoyan), as detailed in the rejection of claim 12 above, in view of Winkler (US 5,905,631 and Winkler hereinafter).
Regarding claim 13, Joo discloses an arrangement, wherein at least one profile (Figs. 3_7 and claims 1-2 &  page 3 lines 102-106_110-114  & page 5 lines 199-205 from the Espacenet Translation shows and indicates where the arrangement of laminated busbar 100_120_300 according to rejected claim 1 will be comprised of profiles 100 {bus duct that is characterized in forming a profile, as evidence by Xiaoyan in Fig. 1, claim 1, and ¶[0008] from the Espacenet Translation}). 
However, Joo does not disclose wherein at least a component of a cabinet or a switchgear is connected to at least one profile.
Winkler discloses wherein at least a component of a cabinet is connected to at least one profile (item 3 of Figs. 1-2 & item 9 of Fig. 2 and 2:7-11 & 5:13-17 & claim 5 shows and indicates where component 9 {barrier plate} of the low-voltage switchgear cabinet of Fig. 1 is connected to profile 3 {bus duct 3 of a low voltage switchgear assembly}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein at least a component of a cabinet is connected to at least one profile into the structure of Joo. One would have been motivated in the laminated busbar of Joo and have the component of the cabinet be connected to at least one profile in order to insert plug-in units into the bus duct of a low-voltage switchgear assembly, as indicated by Winkler in the abstract, in the laminated busbar arrangement of Joo.

Regarding claim 14, Joo discloses an arrangement, wherein at least one profile (Figs. 3_7 and claims 1-2 &  page 3 lines 102-106_110-114  & page 5 lines 199-205 from the Espacenet Translation shows and indicates where the arrangement of laminated busbar 100_120_300 according to rejected claim 1 will be comprised of profiles 100 {bus duct that is characterized in forming a profile, as evidence by Xiaoyan in Fig. 1, claim 1, and ¶[0008] from the Espacenet Translation}). 
However, Joo does not disclose wherein at least a compartment or plate of a compartment is connected to at least one profile.
Winkler discloses wherein at least a compartment or plate of a compartment is connected to at least one profile (item 3 of Figs. 1-2 & item 9 of Fig. 2 and 2:7-11 & 5:13-17 & claim 5 shows and indicates where plate 9 {barrier plate} of the low-voltage switchgear cabinet of Fig. 1 is connected to profile 3 {bus duct 3 of a low voltage switchgear assembly}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein at least a compartment or plate of a compartment is connected to at least one profile into the structure of Joo. One would have been motivated in the laminated busbar of Joo and have the compartment or plate of a compartment be connected to at least one profile in order to insert plug-in units into the bus duct of a low-voltage switchgear assembly, as indicated by Winkler in the abstract, in the laminated busbar arrangement of Joo.

Claims 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (evidenced by Xiaoyan), as detailed in the rejection of claim 1 above, in view of Winkler.
Regarding claim 15, Joo discloses the laminated busbar (Figs. 3_7 and claims 1-2 & page 3 lines 102-106_110-114 & page 5 lines 199-205 from the Espacenet Translation shows and indicates where laminated busbar 100_120_300 according to rejected claim 1). 
However, Joo does not disclose wherein a switchgear.
Winkler discloses wherein a switchgear (Fig. 1 and 2:7-11 & claim 1 shows and indicates where Fig. 1 shows a low-voltage switchgear cabinet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a switchgear into the structure of Joo. One would have been motivated in the laminated busbar of Joo and have the switchgear in order for the bus duct to form a low-voltage switchgear assembly, as indicated by Winkler in the abstract, in the laminated busbar arrangement of Joo.

Regarding claim 16, modified Joo discloses a switchgear, wherein the switchgear comprises a low voltage switchgear (Winkler: Fig. 1 and 2:7-11 & claim 1 shows and indicates where Fig. 1 shows a low-voltage switchgear cabinet).

Regarding claim 17, modified Joo discloses a switchgear, comprising: the arrangement (Joo: Figs. 3_7 and claims 1-2 & page 3 lines 102-106_110-114 & page 5 lines 199-205 from the Espacenet Translation shows and indicates the arrangement of laminated busbar 100_120_300 according to rejected claims 1 and 12; Winkler: Fig. 1 and 2:7-11 & claim 1 shows and indicates where Fig. 1 shows a low-voltage switchgear cabinet).

Regarding claim 18, see the rejection of claim 16.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the primary reason for allowance is due to a laminated busbar, wherein the base body is connected to at least one profile by riveting or bolting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847